Citation Nr: 1421929	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable rating for chronic rhinitis.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to a rating in excess of 40 percent for DJD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
In December 2011, the RO issued a rating decision granting service connection for radiculopathy of the left and right lower extremities as secondary to the service-connected lumbar spine disability on appeal.  The Veteran has not perfected an appeal for either the ratings or effective dates assigned to his radiculopathy disabilities; thus, these matters are not before the Board.

In May 2013, the RO issued a rating decision granting service connection for a total disability rating for compensation based upon individual unemployability (TDIU).  As a TDIU has been granted, it will not be considered with the Veteran's claims for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue pertaining to the Veteran's lumbar spine disability has been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for hypertension, and entitlement to a compensable rating for chronic rhinitis and a rating in excess of 40 percent for DJD of the lumbar spine, are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Sleep apnea was incurred in service.

2.  DJD of the lumbar spine has manifested with forward flexion of the thoracolumbar spine to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a 40 percent rating for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  To prevail, the evidence must show that the Veteran's current sleep apnea was incurred during his active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran has provided a history of daytime sleepiness, frequently waking up at night, and waking up gasping for air in and consistently since service.

The available service treatment records are silent for treatment or diagnoses of sleep apnea.  However, an October 1984 Report of Medical History shows that the Veteran had "frequent trouble sleeping".  The physician noted that the Veteran "complained of being a light sleeper".

Private and VA medical records, including a November 2009 VA polysomnography report, show that the Veteran suffers from obstructive sleep apnea and has been prescribed a CPAP machine.

While the Veteran lacks the medical expertise necessary to self-diagnose sleep apnea, he is competent to report symptoms potentially related to sleep apnea in and consistently since service, especially those he can personally experience, such as daytime sleepiness, frequently waking up at night, and waking up gasping for air.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran's reported history of continuous symptoms of sleep apnea since service is uncontroverted by the evidence of record, the Board finds that he is a credible historian.

A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Resolving any doubt in the Veteran's favor, the evidence of record indicates that the Veteran's current sleep apnea was incurred during active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DJD of the Lumbar Spine

The Veteran seeks a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, which has been evaluated under Diagnostic Code 5243 for intervertebral disc syndrome. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating, 40 percent, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

In April 2010, the RO received the Veteran's claim for a higher rating for his lumbar spine disability.

In a July 2010 examination report, a physician from MDSI Physician Service reported that the Veteran was "essentially sedentary because of his multiple medical problems, specifically his back pain and leg pain."  Lumbar DJD with radicular symptoms of the left upper and lower extremities and lower extremities was diagnosed.  The physician opined that the Veteran should avoid standing, walking, or sitting for more than an hour during a workday because of his significant lumbar and cervical degenerative changes.  It was also noted that he should avoid lifting and carrying during a workday, should avoid climbing, balancing, stooping, kneeling, crouching, and crawling because of his radicular symptoms and disc disease involving the cervical and lumbar spine, and limited reaching, handling, fingering, and feeling were felt to be appropriate in the course of a workday for less than two hours.  

In a July 2010 disability determination, the Social Security Administration determined that the Veteran has been disabled due to disorders of the back (discogenic and degenerative) and diabetes mellitus, since September 2009.

At a January 2011 VA spine examination, the Veteran described recurrent back pain with radiation to his lower extremities. 

On physical examination, forward flexion of the thoracolumbar spine was to 30 degrees, with pain.  Objective evidence of pain following repetitive motion was noted.  There was no evidence of IVDS or incapacitating episodes over the past 12 months.  It was noted that the Veteran was unemployed.

Based on this evidence, limitation of forward flexion of the thoracolumbar spine has equated to 30 degrees or less with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board finds that the criteria for a 40 percent rating under the General Formula have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5242.

In sum, the Board concludes that a 40 percent rating is warranted for DJD of the lumbar spine for the entire pendency of the claim.  While the Board is remanding this issue, as discussed in the section below, the Board is not precluded from granting this benefit at this time.  Further aspects of the claim, including entitlement to a rating higher than 40 percent, separate ratings for associated objective neurologic abnormalities, and an extraschedular rating require further development and consideration, and are discussed in the remand below.


ORDER

Service connection for sleep apnea is warranted.

A 40 percent rating for degenerative joint disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The evidence of record indicates that the Veteran's current hypertension may be related to service.  However, the evidence of record is insufficient to decide the claim.  The evidence of record also indicates that the Veteran's service-connected chronic rhinitis has worsened since his June 2010 VA examination.  VA examinations are required under the duty to assist; thus, the Board finds it necessary to remand the claims.

Following the most recent statement of the case (SOC), in February 2011, the Board received evidence pertinent to the issue now characterized as entitlement to a rating in excess of 40 percent for a lumbar spine disability.  Thus, the AOJ must adjudicate the issue in light of evidence submitted after the February 2011 SOC.  See 38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the hypertension claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension had its onset during, or is related to, his active military service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also, schedule the Veteran for a VA examination by an appropriate medical professional for the chronic rhinitis claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to determine the current severity of the Veteran's chronic rhinitis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the issues on appeal, including entitlement to a rating in excess of 40 percent for a lumbar spine disability.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  The SSOC must include consideration of the evidence received since the February 2011 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


